Citation Nr: 0618662	
Decision Date: 06/26/06    Archive Date: 06/30/06

DOCKET NO.  03-16 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas

THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
malaria.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left arm disability.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
infertility.

4.  Entitlement to service connection for a skin rash, 
claimed as due to exposure to herbicides.

5.  Entitlement to service connection for bronchitis or other 
respiratory disorder. 

6.  Entitlement to service connection for arthritis of the 
back.

7.  Entitlement to service connection for post-traumatic 
stress disorder.

8.  Entitlement to service connection for hypertension, 
claimed as secondary to post-traumatic stress disorder.
REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel

INTRODUCTION

The veteran served on active duty from May 1970 to December 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, which denied entitlement to the 
benefits currently sought on appeal.

The issues of entitlement to service connection for post-
traumatic stress disorder and entitlement to secondary 
service connection for hypertension are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the veteran if further action is required on 
his part.


FINDINGS OF FACT

1.  The veteran's claims for service connection for malaria, 
a left arm disability, and infertility, were denied by rating 
decision in April 1986.  The veteran did not appeal that 
decision.
2.  Evidence presented since the April 1986 denial on each of 
the three issues does not bear directly on the specific 
matters under consideration and is not so significant that it 
must be considered in order to fairly decide the merits of 
the claims.

3.  The veteran's diagnosed skin disorder, acne rosacea, was 
first manifested many years after service and has not been 
medically related to his service. 

4.  The veteran's respiratory disorders, to include 
bronchitis and chronic obstructive pulmonary disease, were 
first manifested many years after service and have not been 
medically related to his service.

5.  The veteran's back disorder, to include degenerative 
joint disease of the lumbosacral spine, was first manifested 
many years after service and has not been medically related 
to his service.


CONCLUSIONS OF LAW

1.  The April 1986 rating decision denying service connection 
for malaria, a left arm disability, and infertility, is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.1003 (2005).

2.  Evidence added to the record since the April 1986 rating 
decision is not new and material; thus, the claim of 
entitlement to service connection for malaria is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§§ 3.156(a), 20.1103 (2005).

3.  Evidence added to the record since the April 1986 rating 
decision is not new and material; thus, the claim of 
entitlement to service connection for a left arm disability 
is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§§ 3.156(a), 20.1103 (2001).

4.  Evidence added to the record since the April 1986 rating 
decision is not new and material; thus, the claim of 
entitlement to service connection for infertility is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§§ 3.156(a), 20.1103 (2001).

5.  A skin disorder was not incurred or aggravated in the 
veteran's active duty service; nor may it be so presumed.  
38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

6.  A respiratory disorder, to include bronchitis or chronic 
obstructive pulmonary disease, was not incurred or aggravated 
in the veteran's active duty service.  38 U.S.C.A. §§ 1101, 
1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 
(2005).

7.  A back disorder, to include degenerative joint disease of 
the lumbosacral spine, was not incurred or aggravated in the 
veteran's active duty service; nor may it be so presumed.  
38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, in correspondence dated in December 
2002 and October 2003, the agency of original jurisdiction 
(AOJ) satisfied its duty to notify the veteran under 38 
U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) 
(2005).  Specifically, the AOJ notified the veteran of 
information and evidence necessary to reopen the previously 
denied claims, and that necessary to substantiate the claims 
for direct and secondary service connection.  The veteran 
also was notified of  information and evidence that VA would 
seek to provide; and information and evidence that he was 
expected to provide.  In March 2005, the veteran again was 
notified of the above information and was instructed to 
submit any evidence in his possession that pertained to his 
claims.  Although these notices were delivered after the 
initial denial of the claim in April 2002, the AOJ 
subsequently readjudicated each of the claims based on all 
the evidence in December 2005, without taint from prior 
adjudications.  

In January 2006, the veteran submitted further arguments and 
notified the RO that he had sent all of the evidence he had.  
During the course of his personal hearing before the 
undersigned in February 2006, he waived RO consideration of 
his January 2006 correspondence and asked that his claims 
proceed.  Thus, the veteran has not been precluded from 
participating effectively in the processing of his claim and 
the late notice did not affect the essential fairness of the 
decision. 

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits.  Service 
medical records have been associated with the claims file.  
All identified and available treatment records have been 
secured.  

Where appropriate, the veteran has been medically evaluated 
in conjunction with his claims.  Particularly, the veteran 
has not received VA examinations for the disorders underlying 
the new and material evidence claims, as VA's duty extends 
only to requesting evidence from any new source identified by 
the claimant.  If evidence sufficient to reopen the claim is 
not provided, an examination is not warranted.   See 38 
U.S.C. § 5103A(f) (West 2002); 38 C.F.R. § 
3.159(c)(4)(C)(iii) (2005).  As will be discussed below, no 
new and material evidence has been submitted in this case.  
Thus, an examination is not appropriate. 

Nor are VA examinations appropriate in conjunction with the 
veteran's claims for service connection for a skin rash due 
to exposure to herbicides or for a back disorder.  Referable 
to these issues, the evidence of record does not indicate 
that he suffered an event, injury or disease in service with 
which either current disability may be associated.  See 
38 C.F.R. § 3.159(c)(4)(A), (B), and (C) (2005).  VA's duties 
are satisfied.

New & Material Evidence

Claims for service connection for malaria, a left arm 
disability, and infertility were denied by rating decision in 
April 1986, due to a lack of competent medical evidence of 
diagnoses which were attributable to service.  The veteran 
did not appeal this decision.  In March 2000, however, he 
applied to reopen his claim for these disorders.  To do so 
requires that he submit new and material evidence.  
38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 20.1103.  

This means that the veteran must submit "evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156(a) (2001).   

The law provides that evidence proffered by the veteran to 
reopen his claim is presumed credible for the limited purpose 
of ascertaining its materiality.  See Justus v. Principi, 3 
Vet. App. 510, 512 (1992).

Of record at the time of the original denial were the 
veteran's service medical records, all negative for treatment 
of the claimed disabilities.  Also in the file at that time 
was an October 1985 letter from VA regarding the veteran's 
"Agent Orange Examination" that indicated diagnoses of 
malaria and infertility.  However, a subsequent December 1985 
VA examination refuted what was said in this correspondence.  
Specifically, the examination included a negative malaria 
smear lab result and a note indicating that the veteran 
failed to report for infertility testing.  The exam report 
also included a left wrist x-ray showing an old avulsion 
fracture.  

Since the April 1986 rating decision, the veteran has 
submitted medical treatment records from both private and VA 
sources, dated from July 1998 to April 2005.  These records 
contain no diagnosis of, or treatment for, malaria or 
infertility.  The veteran continues to report a history of 
malaria; however, no testing of record has revealed such a 
finding.  Also, although the veteran does receive treatment 
for erectile dysfunction, the records fail to demonstrate a 
diagnosis of infertility.

The veteran does have a current diagnosis of a left arm 
disorder.  Records from a private hospital dated in March 
2000 document a puncture wound and compression injury to the 
left wrist and forearm, with the cause cited as a work 
injury.  Further treatment for carpel tunnel syndrome of the 
left wrist is documented also.  The evidence has not, 
however, established that the current left arm disorder is in 
any way related to his service.

While the submitted treatment records are new, in that they 
have not previously been submitted, the records are not 
material to the issues at hand.  That is to say, the veteran 
does not have documented diagnoses for malaria and 
infertility.  Nor has a nexus to service for the current left 
upper extremity disability been suggested competently in any 
way.  Without such evidence, the application to reopen claims 
of entitlement to service connection for malaria, 
infertility, and a left arm disability, must be denied. 

It is noted that the veteran has posited that in truth he was 
claiming service connection for a right upper extremity 
disability, which incidentally is documented in service, and 
that it was the RO's typographical error that caused the 
confusion.  However, the veteran's March 2000 claim and 
September 2002 notice of disagreement each specifically 
refers to a left arm disorder.  Further, the right arm issue 
has since been adjudicated separately, and is not on appeal 
at this time.  

Service Connection

The veteran seeks service connection for many disorders, 
which he contends were initially manifested in service.  In 
order to establish service connection, there must be medical 
evidence of a current disability; medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the current disability.  See 38 C.F.R. § 3.303; see also 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Skin Rash

The veteran contends that he has a skin disorder which is 
manifested by a rash on his hands, legs, and feet, and which 
he relates to Agent Orange exposure while in Vietnam.  
Service medical records, to include the veteran's August 1973 
separation examination and history, are negative for 
complaints or abnormal findings referable to the skin.

After service, the veteran did not express complaints 
referable to his skin on VA general medical examination in 
December 1985.  Objective findings regarding the skin were 
normal.  The first documented skin complaint is in July 1998, 
at which time the veteran's face was "breaking out and being 
flushed."  No diagnosis was rendered.  VA examination 
findings in January 2001 were normal.  

Private treatment records, dated in July 1998 and from March 
to November 2000, as well as VA outpatient records, dated 
from January 2001 to April 2005, confirm that the only skin 
disorder for which the veteran has sought treatment is acne 
rosacea, an acneform disease not associated with chloracne.  
In correspondence dated in January 2006, the veteran 
clarified that he is not seeking service connection for acne 
rosacea.  Instead, he indicated that a separate skin disorder 
was the subject of his claim.  However, because there is no 
competent medical evidence of the current skin disability the 
veteran is claiming, direct service connection must be 
denied.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

Alternatively, since the veteran served in the Republic of 
Vietnam between November 1970 and June 1971, he is presumed 
to have been exposed to an herbicide agent, such as Agent 
Orange.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  
Certain diseases have been associated with exposure to 
herbicide agents and will be considered by VA to have been 
incurred in service even though there is no evidence of such 
disease during such period of service.  38 C.F.R. 
§§ 3.307(a), 3.309(e).  In this case, however, the veteran's 
only current diagnosis referable to the skin (acne rosacea) 
is not listed in this regulation.  The Secretary of Veterans 
Affairs has determined that there is no positive association 
between exposure to herbicides and any other condition for 
which the Secretary has not specifically determined that a 
presumption of service connection is warranted.  Thus, 
presumptive service connection for acne rosacea or other skin 
disorder is not warranted.

Bronchitis

The veteran contends that his current breathing problems stem 
from incidents of bronchitis in service.  Service medical 
records confirm that in March 1971 and July 1972, the veteran 
was treated for acute bronchitis.  On his August 1973 
separation examination, his mouth, throat, lungs, and chest 
were evaluated as normal.  The veteran reported having been 
in good health.  

VA examination in December 1985 for silent for any complaints 
or diagnoses of bronchitis or other respiratory disorder.  
Subsequent to that examination, the veteran had a diagnosis 
of probable bronchitis in July 1998.  Follow up confirmed 
chronic obstructive airways disease.

A medical opinion has not been sought, as the evidence has 
failed to indicate that the current obstructive airways 
disease, diagnosed in July 1998, may be associated with the 
two in-service episodes of acute bronchitis in 1971 and 1972.  
38 C.F.R. § 3.159(c)(4) (2005).  The veteran has not advised 
that other treatment records exist which may show continuity 
of symptoms.  In fact, in correspondence received in July 
2003, the veteran reported that his post-service treatment 
for respiratory problems began in July 1998.  Without any 
continuity of symptoms, the preponderance of the evidence is 
against the veteran's claim; the benefit of the doubt 
provision does not apply.  Service connection for bronchitis, 
chronic obstructive airways disease, or other respiratory 
disorder is denied. 

Arthritis of the back

The veteran maintains that while on active duty, he sustained 
lifting injuries due to his military occupational specialty, 
for which he sought treatment at least once. Service medical 
records confirm that on two occasions, the veteran presented 
to sick call with physical complaints including a back ache.  
Both instances, one in 1971 and one in 1972, were in the 
context of seeking treatment for fever and chills, which were 
later diagnosed as flu syndrome and bronchitis, respectively.  
The service medical records are devoid of documented trauma 
to the back.  The veteran's August 1973 separation 
examination and history are negative for complaints or 
findings referable to the spine. 

Post-service records include a November 2000 Social Security 
Administration (SSA) examination which recorded orthopedic 
symptoms to include back pain.  Initial examination by VA 
personnel in February 2001 revealed that the veteran reported 
back pain "for the past two years."  X-ray studies in 
August 2003 of the lumbosacral spine demonstrated 
degenerative joint disease (DJD).  

In sum, the veteran's service medical records are negative 
for diagnosed injury to the back.  Though twice he 
experienced back pain, each was later associated with non-
related disorders.  The first documented complaint of back 
pain after service is more than 25 years after separation.  
At no point has a competent medical professional offered an 
opinion relating the veteran's current back pain and/or DJD 
to any incident in service, to include his instances of the 
flu and bronchitis.  Furthermore, because the evidence of 
record does not indicate that the current back disability may 
be associated with the veteran's service, such an opinion 
will not be sought.  Service connection is not warranted on a 
direct basis. 

The requirement of a nexus between service and the current 
disability also may be satisfied by evidence that a chronic 
disease (here, arthritis) subject to presumptive service 
connection manifested itself to a compensable degree within 
one year of separation from service.  See 38 C.F.R. §§ 3.307, 
3.309 (2005).  In this case, the first documented 
radiographic evidence of a degenerative disease is in August 
2003, well beyond one year from the veteran's separation from 
service.  Thus, the presumption for chronic diseases in 
inapplicable.  The preponderance of the evidence is against 
the veteran's claim; therefore, the benefit of the doubt 
provision does not apply.


ORDER

New and material evidence having not been submitted, the 
application to reopen a claim of entitlement to service 
connection for malaria is denied.

New and material evidence having not been submitted, the 
application to reopen a claim of entitlement to service 
connection for a left arm disability is denied.

New and material evidence having not been submitted, the 
application to reopen a claim of entitlement to service 
connection for infertility is denied.

Entitlement to service connection for a skin rash is denied.

Entitlement to service connection for bronchitis or other 
respiratory disorder is denied.

Entitlement to service connection for arthritis of the back 
is denied.


REMAND

The veteran contends that while serving with Battery A of the 
5th Battalion, 42nd Artillery, he took on mortar fire in 
October 1970 and small arms fire in March and May 1971, which 
in part form the basis of his current diagnosis of post-
traumatic stress disorder (PTSD).  In November 2003, the RO 
requested that the then-named U. S. Armed Forces Center for 
Research of Unit Records (USASCRUR) verify that such events 
happened.  However, due to inconsistencies in the veteran's 
personnel records, it appears that the incorrect dates were 
researched.  USASCRUR's October 2004 reply indicated that the 
5th Battalion, 42nd Artillery did not take on fire in November 
1971, or on specified dates in 1972.  Viewing the conflicting 
personnel records in light of the veteran's service medical 
records, which confirm treatment in Vietnam in March 1971 
with a history of being "in country for 4 - 5 months," it 
seems most likely that his dates of service in Vietnam were 
from November 1970 to June 1971, prior to the period searched 
by USASCRUR.  The renamed U. S. Army and Joint Services 
Records Research Center (JSRRC) should be requested to 
conduct a search of the appropriate time period in order to 
attempt to verify the veteran's stressors. 

If JSRRC confirms any of the alleged stressors in this case, 
the veteran should be scheduled for a PTSD examination to 
determine whether those verified incidents are sufficient to 
warrant the PTSD diagnosis.  See 38 C.F.R. § 3.304(f) (2003); 
see also Cohen v. Brown, 10 Vet. App. 128, 138 (1997).

Because the veteran claims that he is entitled to service 
connection for hypertension as being secondary to PTSD, the 
issues are considered inextricably intertwined and must be 
remanded concurrently.  See Harris v. Derwinski, 1 Vet. App. 
180, 183 (1991) (holding that two issues are "inextricably 
intertwined" when they are so closely tied together that a 
final decision cannot be rendered unless both issues have 
been considered).  After the additional development has been 
conducted on the issue of service connection for PTSD, the 
hypertension claim must be readjudicated.

Accordingly, this matter is remanded for the following:

1.  Request that U. S. Army and Joint 
Services Records Research Center (JSRRC), 
formerly USASCRUR, research the Operational 
Reports - Lessons Learned, or other records 
as appropriate, for Battery A, 5th Battalion, 
42nd Artillery, from October 1970 and June 
1971.  Specific attention is requested for 
mortar fire in October 1970, and small arms 
fire in March and May 1971.  A negative reply 
should be requested in the event that the 
search results in no information. 

2.  If JSRRC verifies any of the veteran's 
alleged stressors, schedule the veteran for a 
PTSD examination.  The claims file should be 
provided to the examiner and reviewed.  The 
examiner must be alerted as to which 
stressors have been verified.  Based on the 
examination, an opinion is requested as to 
whether the veteran's PTSD symptomatology is 
related to the specific, verified stressors.  

3.  Thereafter, readjudicate the issues on 
appeal, with the decision on entitlement to 
service connection for hypertension made 
after the decision on PTSD.  If the 
determinations remain unfavorable to the 
veteran, he and his representative should be 
furnished a supplemental statement of the 
case which addresses all evidence associated 
with the claims file since the last statement 
of the case.  The veteran and his 
representative should be afforded the 
applicable time period in which to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
the veteran's claims.  The veteran need take no action unless 
otherwise notified, but he may submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2005).


______________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


